NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                ANN MARTIN,
                                  Petitioner,

                                        v.

            THE INDUSTRIAL COMMISSION OF ARIZONA,
                           Respondent,

              CAMP VERDE UNIFIED SCHOOL DISTRICT,
                       Respondent Employer,

                     ARIZONA SCHOOL ALLIANCE,
                          Respondent Carrier.

                             No. 1 CA-IC 16-0059
                               FILED 6-29-2017


               Special Action - Industrial Commission
                        ICA No. 20143-170460
                      INSCA No. 2014001288A
      The Honorable Gaetano J. Testini, Administrative Law Judge

                            AWARD AFFIRMED


                                   COUNSEL

Ann Martin, Camp Verde
Petitioner
Industrial Commission of Arizona, Phoenix
By Jason M. Porter
Counsel for Respondent ICA

Jardine, Baker, Hickman & Houston, PLLC, Phoenix
By K. Casey Kurth
Counsel for Respondent Employer/Carrier


                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Patricia K. Norris and Judge Jennifer B. Campbell joined.


J O H N S E N, Judge:

¶1            This is a special action review of an Industrial Commission of
Arizona ("ICA") award concerning a compensable injury. The claimant,
Ann Martin, argues the administrative law judge ("ALJ") erred by finding
her physical condition is stationary without permanent impairment. For
the reasons that follow, we affirm the award.

             FACTS AND PROCEDURAL BACKGROUND

¶2             On October 15, 2014, Martin, a paraprofessional and print-
room coordinator at Camp Verde Elementary School, slipped as she
stepped off a sidewalk on her way to recess duty.1 Although Martin did
not fall, she "tweaked" her back in her effort to maintain her balance. The
following morning, Martin woke with pain in her lower back, left hip and
left buttock.

¶3            On October 21, 2014, her symptoms worsening, Martin visited
urgent care. There, Martin was diagnosed with "[l]ow back pain" and
referred to physical therapy for treatment. The same day, Martin filed a
claim for industrial injury, and later she began receiving benefits from the
school's insurance carrier.

¶4           Despite physical therapy, the pain persisted. On December
15, 2014, Martin made a trip to the emergency room, where she underwent
an x-ray on her lumbosacral spine. The x-ray, however, revealed no

1     We consider the evidence in the light most favorable to upholding
the award. Lovitch v. Indus. Comm'n, 202 Ariz. 102, 105, ¶ 16 (App. 2002).


                                     2
               MARTIN v. CAMP VERDE USD/ARIZONA
                        Decision of the Court

obvious defects. Accordingly, Martin was prescribed medicine for her pain
and told to follow up with her primary care provider.

¶5             On January 23, 2015, Martin met with Dr. Kyle Norris, who
specializes in physical medicine and rehabilitation with a subspecialty in
pain medicine. Norris performed a physical exam of Martin and reviewed
the results of an MRI from earlier in the month. Although Norris believed
the MRI revealed a "mild" disc bulge, he recommended "continued
conservative management," including additional physical therapy, given
the "relatively unremarkable physical examination." Over the next few
months, Martin continued to follow-up with Norris, and on April 6, 2015,
after physical therapy and three epidural steroid injections failed to
alleviate Martin's pain, Norris referred Martin to Dr. Donald Hales, an
orthopedic surgeon.

¶6             On June 2, 2015, Martin met with Hales. Hales performed a
physical exam of Martin's lumbar spine and reviewed the results of Martin's
January 2015 MRI. After concluding the MRI was "normal," Hales opined
that Martin might have injured her left sacroiliac joint. According to Hales,
several tests he performed on Martin during the physical exam indicated as
much, including the "FABER" test.2 Hales suggested Martin undergo a
diagnostic sacroiliac joint injection in her left side; he believed that if that
injection provided greater pain relief than her earlier epidural injections, it
would tend to show that the left sacroiliac joint was the pain source and
would confirm his initial diagnosis of "Sacroiliac joint dysfunction."

¶7            On June 9, 2015, before Martin received a sacroiliac joint
injection, she met with Dr. John Beghin for an independent medical
examination. In addition to reviewing Martin's x-rays and her January 2015
MRI, Beghin performed a physical examination. After noting Martin's x-
rays and MRI were "normal," Beghin reported that the results of his own
FABER test were negative for a left sacroiliac injury. Accordingly, Beghin
diagnosed Martin with a "[p]robable lumbar sprain/strain with aberrant
pain response" and concluded Martin's condition was stable without
permanent impairment. As a result, Martin's claim was closed without
permanent impairment effective June 9, 2015.




2      According to the evidence, the FABER test is the "standard" method
for applying stress to the sacroiliac joint. A positive FABER test is one that
reproduces a patient's symptoms upon applying stress to the sacroiliac
joint.


                                       3
               MARTIN v. CAMP VERDE USD/ARIZONA
                        Decision of the Court

¶8             While Martin protested the termination of her benefits and
awaited a hearing, she continued to seek medical treatment for her pain.
She received her first sacroiliac joint injection on August 18, 2015, and a
second on November 5, 2015. As a result, on January 8, 2016, Beghin
performed a second independent medical examination. After Beghin
reviewed Martin's relevant medical history and performed a second FABER
test, his conclusions remained unchanged.

¶9             The ALJ's hearing on Martin's protest began on January 29,
2016 and concluded after three days of testimony, ending June 10, 2016. In
the meantime, on February 25, 2016, Hales recommended Martin undergo
left sacroiliac joint fusion surgery, and in May, Hales performed the
surgery.

¶10          The ALJ issued a Decision Upon Hearing on July 5, 2016, in
which he found Martin's condition was stationary without permanent
physical impairment as of June 9, 2015. Martin requested review and the
ALJ affirmed the decision. This timely special action followed.

¶11          This court has jurisdiction pursuant to Arizona Revised
Statutes ("A.R.S.") sections 12-120.21(A)(2) (2017), 23-951 (2017) and
Arizona Rule of Procedure for Special Actions 10.3

                               DISCUSSION

¶12           In reviewing the ICA's awards and findings, we defer to the
ALJ's factual findings and review questions of law de novo. Young v. Indus.
Comm'n, 204 Ariz. 267, 270, ¶ 14 (App. 2003). The ALJ has discretion to
resolve any conflicts in the evidence, see Perry v. Indus. Comm'n, 112 Ariz.
397, 398 (1975), and is the sole judge of witness credibility, Henderson-Jones
v. Indus. Comm'n, 233 Ariz. 188, 191, ¶ 9 (App. 2013). As long as the ALJ's
findings are not unreasonable, this court will not disturb them. Hackworth
v. Indus. Comm'n, 229 Ariz. 339, 343, ¶ 9 (App. 2012).

¶13           To be compensable, an injury must arise out of and in the
course of employment. A.R.S. § 23-1021 (2017). The claimant has the
burden to prove the elements of the claim by a preponderance of the
evidence. Brooks v. Indus. Comm'n, 24 Ariz. App. 395, 399 (1975). Unless the
causal relationship between the industrial incident and the resulting injury



3     Absent material revision after the relevant date, we cite a statute's
current version.


                                      4
               MARTIN v. CAMP VERDE USD/ARIZONA
                        Decision of the Court

is apparent, it must be proved by expert medical testimony. Raymer v.
Indus. Comm'n, 18 Ariz. App. 184, 186 (1972).

¶14           On appeal, Martin challenges the ALJ's finding that her
medical condition was stationary without permanent impairment as of June
9, 2015. To that end, Martin argues first that the ALJ was obligated to accept
Hales's opinion that Martin suffered from left sacroiliac joint dysfunction.

¶15             Although Martin's medical records, which were in evidence,
indicate that Hales diagnosed her with left sacroiliac joint dysfunction,
Hales was not called to testify at Martin's hearing. Even if he had testified,
the ALJ received Beghin's two independent medical examination reports
outlining his conclusion that Martin's physical condition was stationary
without permanent impairment as of June 9, 2015, and Beghin also testified
in support of that conclusion at Martin's hearing. Accordingly, the ALJ was
within his discretion in determining which of the competing diagnoses of
Martin's condition was more probably correct. See Perry, 112 Ariz. at 398
("[I]t is [the ALJ's] privilege to determine which of the conflicting testimony
is more probably correct.").

¶16           Next, Martin argues that an asserted inconsistency in Beghin's
two reports "shed doubt on whether [Beghin's] opinion is truly
independent" and therefore credible. At issue is the following sentence,
which was in the discussion of Martin's x-rays in Beghin's first report but
not his second: "Limited projection of the hips reveals probable normal hip
joint space but the study is inadequate for a thorough evaluation of the
hips." At the hearing, Beghin testified that his evaluation of Martin's hip
joints was irrelevant to her left sacroiliac joint. Because the ALJ is the sole
judge of witness credibility, we cannot conclude the ALJ erred in relying on
either of Beghin's independent medical examinations or his testimony at
Martin's hearing.

¶17           Additionally, Martin asserts she submitted supplemental
evidence showing that Beghin misrepresented statements Martin made
during her second independent medical examination. The evidence Martin
submitted was an audio recording of her second independent medical
examination, which she argues contradicts Beghin's account of the pain
relief she obtained immediately after her second sacroiliac joint injection.
We have reviewed the transcript of that recording and identify no clear
contradictions. Moreover, the ALJ is the sole judge of witness credibility.
Henderson-Jones v. Indus. Comm'n, 233 Ariz. 188, 191, ¶ 9 (App. 2013).




                                      5
               MARTIN v. CAMP VERDE USD/ARIZONA
                        Decision of the Court

¶18          Finally, Martin argues that the medical treatment she received
after June 9, 2015 demonstrates that the ALJ erred in concluding her
condition was stationary without permanent impairment as of that date.
Indeed, Martin argues the surgical fusion of her left sacroiliac joint in May
2016 "is leading . . . to the stationary status desired by the worker's
compensation system."

¶19            At the hearing, Beghin explained that there are two types of
"sacroiliac diagnoses." The first, known as sacroiliitis, is diagnosed based
on the presence of objective findings that typically appear on "plain film."
Additionally, an individual suffering from sacroiliitis should experience
symptoms with stress of the sacroiliac joint, such as that applied during a
FABER test. Because Martin's x-rays and MRI appeared normal, and
because she did not experience symptoms during either FABER test Beghin
performed, Beghin concluded she did not suffer from sacroiliitis. Indeed,
when Beghin performed the FABER test during his second independent
medical examination, Martin reported that it made her symptoms feel
better.

¶20           According to Beghin, the second sacroiliac diagnosis is
known as sacroiliac joint dysfunction. At the outset of Beghin's testimony,
he noted that sacroiliac joint dysfunction is controversial because it is not
diagnosed based on objective findings, such as imaging studies, MRIs, bone
scans and plain films. Rather, he testified that diagnoses are made based
on sacroiliac stress tests, such as the FABER test, none of which had been
validated as scientifically reliable diagnostic methods. And, as mentioned
above, Martin tested negative for a sacroiliac injury in each of the FABER
tests Beghin performed.

¶21           Moreover, contrary to Martin's assertion on appeal, Beghin
testified that neither sacroiliac joint injection she received could be
considered diagnostic for sacroiliac joint dysfunction in this case.
Specifically, he said, if either injection was to be considered diagnostic,
there should have been "immediate" pain relief following the injection.4
According to Martin's "daily pain diary," however, her symptoms were
"worse" in the two days following the first injection. Although the diary
showed that Martin's pain decreased on the day of her second injection
from a "five" pre-injection to a "three" post-injection on a scale from one to

4       The anesthetic in the injection immediately numbs the sacroiliac
joint. It follows that, if the sacroiliac joint was the pain source, then Martin
would have experienced immediate relief.



                                       6
               MARTIN v. CAMP VERDE USD/ARIZONA
                        Decision of the Court

ten, her symptoms remained unchanged in the four days that followed. For
these reasons, Beghin testified that neither injection supported a diagnosis
of sacroiliac joint dysfunction.

¶22            On appeal, Martin cites Hales's records, which indicated that
he believed Martin's pain was the result of left sacroiliac joint dysfunction.
According to a report dated February 25, 2016, Hales found support for this
diagnosis in Martin's response to the sacroiliac joint injections—on the day
of his report, Martin said 95% of her symptoms disappeared immediately
upon receiving the injections—and several positive physical tests for
sacroiliac joint pain, including a FABER test on June 2, 2015. As noted,
however, we cannot conclude the ALJ erred in adopting Beghin's contrary
opinion or that the ALJ was unreasonable in finding Martin's condition was
stationary as of June 9, 2015.

                               CONCLUSION

¶23           For the foregoing reasons, we affirm the award.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         7